DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Conclusion of an updated search and consideration of the IDS filed 01/19/2022 is as follows:

Oskari (US2006/0072755A1) discloses a wireless lock and key system using an encryption key pair. When a lock senses a person nearby, the random signal is generated. The key encrypts the signal and returns it to the lock. The lock decrypts the signal and compares it to the original to determine if the lock should be opened. The key may generate temporary tickets for guests to open the lock for limited times.

Chun (CN105915344B) discloses an intelligent e-lock to receive and store authorization relationship code from the key management server, and when receiving the authorization unlocking request sent by the user’s mobile terminal, confirm and authorize the unlocking request by querying its storage authorization relationship code. After obtaining share the house ID information by the sharing key, the intelligent e-lock verifies whether the house ID information indicated by the electronic sharing key is consistent with the house ID information recorded by the intelligent e-lock itself. If they are consistent the verification is passed and the lock is opened.

The closest prior arts reviewed, alone or in combination, fail to disclose the claimed invention as a whole recited in claim 1, similarly stated in each of claims 7 and 13, because, among other features, claim 1 recites:

“…sending an access request to a server, the access request comprising an identity of
the electronic key device and the identity of the access control device;
receiving a response from the server based on the server processing the access request, the response comprising a key delegation to the electronic key device; and 
sending a grant access request to the access control device, the grant access request comprising the key delegation, which configures the access control device to evaluate whether to grant access to the access object based on a plurality of delegations comprising a sequence of delegations from the access control device to the electronic key device such that, in the sequence of delegations, the delegator of a first delegation in the sequence of delegations is the access control device, and the last delegation is the key delegation, wherein each delegation is a data item that delegates an access right to the access object from a delegator to a receiver, wherein each delegation contains both a delegator identifier and a receiver identifier, and wherein the first delegation is implemented by assigning one or more owners in the configuration of the access control device”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/Examiner, Art Unit 2494